Cole, J.
We really do not see any force in the objection that the respondents failed to prove title to the premises in question. It was clearly shown that they were the heirs at law of Frederic Snyder; the grantee of the original patentee, and also of Cornelius Snyder. The . decease . of both these persons was proven. It seems to be assumed that they were also claiming as heirs at law of John Snyder. But we do not so understand it. John is made a party to the proceeding, upon the presumption, we suppose, that he is still living. Upon paying the judgment, the company will make compensation for his interest, as well as for the interest of the other parties. The whole legal title was represented by Byron and John Snyder ; and those interested in the mortgage were before the court.
The important question in this case is that which relates to the ruling of the court as to the admission .of evidence. Witnesses were asked 'what, in their opinion, was the value of the land actually taken for the use of the railway track. They were also asked whether • the residue of the farm was less valuable in consequence of the railroad crossing it in tbe manner it did, and how much the property was depreciated in value thereby. . Now, it is said that this testimony was improperly admitted, because it was merely calling for *66the opinion of the witnesses as to what was the amount of. damage to the land not taken by the company, in consequence of the railroad running through the farm, and that the witnesses should have been examined only as .to the facts within, their personal knowledge which might have a bearing upon the question of damages, and which might aid the jury in estimating the extent of the injury. As a general rule,,the testimony of witnesses is confined to a statement of facts coming from observation, knowledge and recollection, as distinguished from mere inference or opinion. But this rule has its exceptions. “There is certainly a very considerable number of subjects in regard to which the jury are supposed to be well instructed, and altogether capable of forming correct opinions, and in regard to which the testimony of experts is not competent or not requisite, but which it is more or less difficult for the witnesses to describe accurately, so as to place them fully before the minds of the jury as they exist in the minds of the witnesses.” 1 Redfield on Railways, §10, page 16. And of this character is the question in regard to the value of property. It is impossible for witnesses to so clearly and accurately describe the situation and condition of a farm, the inconveniences and disadvantages resulting from a railroad crossing it, as that a jury, from this evidence alone, can arrive at a just conclusion as to the injury to the property. Hence many courts, from the necessity of the case, have sanctioned the rule which permits witnesses to state their opinion as to the value of property, real and personal, which is the subject of litigation. In this case the witnesses were farmers, well acquainted with the situation and condition of the farm, and they were asked how much the market value of the land not taken was diminished in consequence of the railroad crossing it in the manner it did. How much less per acre is the land worth by reason of the road passing over it? was the question asked. The object *67was to ascertain whether the saleable value of the property had been diminished thereby; and, if so, to what extent. In that form was not the question a proper one ? Could not the witnesses state the difference between the value of the farm as it would have been if the road had not crossed it, and its value in its then present condition ? It seems to ns that they might give their opinion as to the value of the property if the railroad had not crossed it, and its market value as it then was. Without the -opinion of the witnesses as to the-value of the land as it then was, and as to its value had not the road passed over it, the jury would have been unable to estimate the amount of damages. If the residue of the. farm was depreciated in value by reason of the railroad crossing it, the respondents were entitled to compensation therefor in such a sum as should make good the loss. This was decided in Robbins v. Milwaukee & Horieon R. R. Co., 6 Wis. 636; and the doctrine is founded in reason and justice. For, if property is materially and permanently diminished in value in consequence of a railroad running over it, why should not the owner have full satisfaction in damages ? Equity and justice require that he be compensated, not only for tlje land actually appropriated by the company for the use of its road, but also for the incidental injury to the value of the residue of the property. And the charter of this company recognizes this most equitable principle, by requiring the commissioners appointed to view and examine ail the lands taken, with the buildings and improvements thereon, “to estimate the value of the land so taken or required by said company, and all damages which the owner or owners thereof shall sustain or may have sustained by reason of the taking of-the same for the construction and use of said road, or works appertaining thereto, taking into consideration the advantages as well as the disadvantages of the same, by means of the construction and operation of the said *68road, to said owner or owners.” Ch.. 16, Priv. Laws, 1854. And, in order to aid the jury in estimating the incidental damages resulting to the property by reason of the construction of the road, the witnesses were properly ashed how much less the residue of the farm was worth in consequence of the road passing over it in the manner it did. They were allowed to describe how the road crossed the farm, the height of the grade, the inconvenience and trouble of passing from one part of the farm to another with cattle and agricultural implements, and thus, as far as possible, bring before the jury all these facts and circumstances. But even then the jury, with all these facts before, them, would be unable to render a proper verdict as to the amount of damages, unless they could have the opinion of the witnesses as to the value of the land before and after the location of the road. In no other way, as it seems to us, could the jury ascertain the extent of the injury sustained.
In this case, the witnesses stated what, in their opinion, was the depreciation in the market value of the farm in consequence of the road passing over it, together with some reasons and facts why it was diminished in value. It is said that, in giving their opinion as to the amount of damages to the lands which were not taken, they naturally and necessarily included in their estimate remote and fanciful .injuries which possibly might occur by reason of operating' the road. We do not so understand their testimony. True, some of the witnesses were asked why it was that the residue of the farm was so greatly diminished in value in conse-' quence of. the road crossing it, and they gave various reasons. They said it was inconvenient and troublesome to cross the track, from one part of the premises to another, with cattle and agricultural implements; that there was more or less danger to person and property when doing so; that grain and property near the *69track were exposed to fire from locomotives ; that horses were liable to be frightened by passing trains of cars, and to run away and destroy property; and that, on account of these things, the farm was less valuable. But this evidence was not introduced for the purpose of laying the basis for the recovery of damages for such remote and speculative injuries. The manifest object of it was to account for the decrease in the value of the property. For the witnesses say the actual depreciation in the salable value of the farm resulted from these things. That is, all persons wishing to buy property would not pay so much for it, because of such possible injuries and exposures. And by as much as the real value of property was diminished in consequence of such inconveniences, dangers and annoyances resulting from the construction of the road, by so much was the owner of the property injured. But there is a very wide distinction between giving damages for such remote and possible injuries, and compensating the owner for the actual depreciation of his property, because of its exposure to such hazards and dangers. Whatever may cause the depreciation, the loss to the owner is the same. If, in consequence of its exposure to these remote injuries, the property is diminished one-half in value, then this decrease in value measures the actual loss to the owner. And, when compensated for this depreciation in the value of his property, he is not receiving compensation for some imaginary injury, some fanciful loss, which may or may not occur, but he is paid for a real loss which he sustains by the building of a railroad across his property. If the construction of the road across his land depreciates the property one-half its value in the market, then he is damnified to this extent. It matters not what causes the depreciation in value, whether exposure to fire, annoyance from trains, or danger to person and property, the real question is, whether, in consequence of the railroad, the property is *70diminished in value; and if so, how much; for this will measure the direct and necessary loss which the owner has sustained by the. construction of the road over his land. And all that the witnesses were asked to state was, how much less was the market value of the farm in consequence of the railroad crossing it; and they were allowed to state their opinion upon that point, together with the facts or reasons upon which that opinion was founded. We think the evidence was competent for the purpose for which it was allowed, and that in no other way was it possible to bring before the jury such facts as would enable them to render a verdict for the proper damages.
It is proper to add, that the court directed the jury that they must disregard all testimony tending to prove remote and speculative damages, and only give the respondents such sum as would indemnify them for the loss they had sustained in consequence of the 'construction of the road across the farm. The jury, in estimating the extent of the injury to the property, were expressly, told that the respondents were entitled to recover only for the direct damage resulting from the construction of the road.
We see no error in the proceedings which warrants a reversal of the judgment.
By the Qourt. — Judgment affirmed.